              Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 1 of 18




1    Kurt M. Zitzer (14110)
     Kathleen L. Beiermeister (20989)
2    MEAGHER & GEER, PLLP
3    16767 N. Perimeter Dr., Suite 210
     Scottsdale, Arizona 85260
4    Telephone: (480) 607-9719
     Facsimile: (480) 607-9780
5    kzitzer@meagher.com
6    kbeiermeister@meagher.com
     Attorneys for Employers Mutual
7    Casualty Company

8
9                          IN THE UNITED STATES DISTRICT COURT

10                               FOR THE DISTRICT OF ARIZONA
11
     Employers Mutual Casualty Company, an        No. _______________
12   Iowa corporation,
13
                   Plaintiff,
14                                                COMPLAINT FOR
         v.                                       DECLARATORY JUDGMENT
15
16   Logos Builders Southwest, LLC, an
     Arizona limited liability company;
17   3743 Indian School, LLC, an Arizona
18   limited liability company,

19                 Defendants.

20
21
           The Plaintiff, Employers Mutual Casualty Company (“Employers Mutual”), brings this
22
     Complaint for Declaratory Judgment against its policyholder, Logos Builders Southwest LLC
23
     (“Logos Builders”), and the contracting owner making claims against Logos Builders: 3743
24
     Indian School LLC (“the Owner”). In support of this Complaint, Employers Mutual alleges
25
     the following:
26
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 2 of 18




1                                            Introduction
2          1.     This declaratory judgment action involves an insurance coverage dispute arising
3    from a commercial remodel project by Logos Builders for the Owner.
4          2.     The Owner is a limited liability company with title to real property at 3743 East
5    Indian School, in Phoenix. The Owner’s principal operates a t-shirt printing business in
6    Scottsdale, and he planned on relocating his t-shirt business to 3743 East Indian School
7    following the remodel of the old building on the property.
8          3.     The old building was to be remodeled by Logos Builders into a new building that
9    incorporated parts of the existing structure. This was an adaptive reuse remodeling project.
10         4.     The Owner’s specifications for the adaptive reuse project allegedly detailed the
11   parts of the old building which were to remain and be incorporated into the new building.
12   The construction of the new building was allegedly specified by the Owner as including
13   portions of the existing building, including the walls.
14         5.     Logos Builder allegedly entered an agreement with the Owner to conduct the
15   remodel of the old building into the new building according to the specifications for
16   incorporating parts of the existing building.
17         6.     Logos Builders performed the demolition operations on the old building, and
18   during the demolition operations by Logos Builders the existing walls came down with the
19   other parts of the existing building.
20         7.     The City of Phoenix issued a stop-work order against the adaptive reuse project.
21   The remodeling work ceased while variances were taken up to the City of Phoenix.
22         8.     The Owner complained that Logos Builders had demolished the old building,
23   and sued Logos Builders for breach of contract and other counts. Logos Builders brought a
24   counterclaim against the Owner for breach of contract and unjust enrichment for the amounts
25   due Logos Builders for its work on the commercial remodel project.
26         9.     Logos Builders tendered its defense and indemnity against the Owner’s lawsuit


                                                     2
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 3 of 18




1    to Employers Mutual. Employers Mutual had issued a commercial general liability policy
2    (“CGL Policy”) and commercial liability umbrella policy (“Umbrella Policy”) to Logos
3    Builders. Employers Mutual sent a reservation of rights letter to Logos Builders, and is
4    presently providing for the defense of Logos Builders under a full reservation of rights,
5    including the right to bring this declaratory action and withdraw from the defense.
6          10.    The CGL Policy and Umbrella Policy (“the Policies”) provide no coverage for
7    the Owner’s Lawsuit and the damages to the old building.
8          11.    The Owner’s lawsuit is for the (alleged) failure by Logos Builders to perform the
9    remodel work in accordance with the Owner’s specifications to incorporate parts of the old
10   building into the new building.
11         12.    The Owner’s damages are for Logos Builders’ (alleged) demolition of parts of
12   the existing building which were to remain and be incorporated into the new building.
13         13.    This alleged failure by Logos Builders to satisfy the Owner’s specifications, and
14   the demolition of the existing walls by Logos Builders, do not come within the coverage
15   afforded by the Policies.
16         14.    The insuring agreements of the Policies generally apply to an “occurrence” –
17   defined by the Policies as “an accident” – resulting in “property damage” during the policy
18   period.
19         15.    The (alleged) failure to perform remodel work according to specifications and
20   the demolition work damaging the old building itself do not constitute “an accident” or
21   “occurrence”.
22         16.    The costs to restore, repair or replace the alleged faulty workmanship done on
23   the old building during the demolition operations on the old building itself are not for
24   “property damage” caused by an “occurrence.”
25         17.    The Policies have exclusions which also preclude coverage for the alleged failure
26   to perform the remodel work according to specifications, and the demolition work damaging


                                                   3
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 4 of 18




1    the old building itself. The exclusions bar coverage for “property damage” to: “[t]hat
2    particular part of real property on which you … are performing operations, if the ‘property
3    damage’ arises out of those operations”; and “[t]hat particular part of any property that must
4    be restored, repaired or replaced because ‘your work’ was incorrectly performed on it.”
5          18.    Logos Builders (allegedly) damaged the old building while performing
6    demolition operations on it. Parts of the old building (the walls) have to be restored, repaired
7    or replaced (allegedly) because of Logos Builders’ remodel work on the old building. The
8    exclusions for “property damage” therefore preclude coverage for the alleged damages and
9    the Owner’s lawsuit.
10         19.    The Policies do not cover the alleged damages and the Owner’s lawsuit, and
11   Employers Mutual requests a declaratory judgment that it has no duty to defend or indemnify
12   Logos Builders against the lawsuit.
13                                     Parties and Jurisdiction
14         20.    Employers Mutual Casualty Company is an Iowa corporation, with its principal
15   place of business in Des Moines, Iowa.
16         21.    Logos Builders, LLC, is an Arizona limited liability company, with its principal
17   place of business in Phoenix, and the following members: John L. Cavness, Pamela Cavness,
18   J. Andrew Cavness, and William R. Cavness (collectively “the Cavnesses”). The Cavnesses
19   are Arizona residents, who live in Maricopa County.
20         22.    3743 Indian School, LLC, is an Arizona limited liability company, with its
21   principal place of business in Scottsdale, and the following members: Jonathan Pitt and
22   Alison Pitt (collectively “the Pitts”). The Pitts are Arizona residents, who live in Scottsdale.
23         23.    The Parties have been defined as Employers Mutual, Logos Builders, and the
24   Owner (3743 Indian School LLC).
25         24.    Employers Mutual brings this declaratory action under the federal Declaratory
26   Judgment Act, 28 U.S.C. § 2201.


                                                    4
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 5 of 18




1          25.     The Court has subject matter jurisdiction over the declaratory action under 28
2    U.S.C. § 1332(a)(1). Subject matter jurisdiction is founded upon diversity of citizenship.
3          26.     The citizenship of the Plaintiff – Employers Mutual (Iowa) – is diverse from the
4    citizenship of the Defendants – Logos Builders (Arizona) and the Owner (Arizona).
5          27.     The amount in controversy exceeds $75,000 (exclusive of interest and costs).
6          28.     The Owner has made settlement demands on Logos Builders for amounts well in
7    excess of $75,000. The Owner has demanded that Logos Builders pay the sum of $277,586.
8    The defense of Logos Builders against the Owner’s lawsuit is resulting in defense expenses.
9    And Logos Builders seeks defense and indemnity coverage for the claims and expenses from
10   Employers Mutual.
11         29.     There is a ripe and justiciable controversy. Logos Builders demands coverage
12   from Employers Mutual, and Employers Mutual disputes it owes coverage for the Owner’s
13   lawsuit.
14         30.     The Court has personal jurisdiction over the Defendants.
15         31.     The Owner is named as a Defendant because it has or may have an interest in the
16   outcome of this coverage action. If the Court agrees with Employers Mutual that there is no
17   coverage for the Owner’s lawsuit, the ruling could affect the Owner’s recovery, if any, from
18   Logos Builders.
19         32.     The Owner may choose to not be a Party to this coverage action – by stipulating
20   to be bound by the final disposition of this declaratory action. If the Owner stipulates to be
21   bound by the final disposition in this declaratory action, Employers Mutual will voluntarily
22   dismiss the Owner from this action. Otherwise the Owner is a proper party under the
23   procedural rules of this Court.
24         33.     Venue is appropriate in this District under 28 U.S.C. § 1391. Defendants are
25   subject to personal jurisdiction within this judicial district and a substantial part of the events
26   or omissions giving rise to this claim occurred in Arizona.


                                                      5
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 6 of 18




1                                      The Owner’s Lawsuit
2          34.    The Owner commenced the lawsuit against Logos Builders in November 2018.
3    The Complaint was filed with the Arizona Superior Court for Maricopa County, captioned
4    3743 Indian School, LLC v. Logos Builders Southwest, LLC, Case No. CV2018-056316 (“the
5    Lawsuit”). A copy of the Complaint is attached as Exhibit 1.
6          35.    The Complaint alleges the Owner and Logos Builders “entered into an oral
7    agreement through which [the Owner] retained [Logos Builders] to remodel the subject real
8    property as desired and directed by [the Owner] and at a cost to be determined following
9    certain due diligence and which remodel was to incorporate and use certain elements of the
10   existing commercial building.”
11         36.    The Complaint states Logos Builders “breached the oral agreement by
12   demolishing the commercial building located on the subject real property without [the
13   Owner’s] knowledge or consent and contrary to the agreed upon and/or anticipated scope of
14   the remodel project.”
15         37.    The Complaint continues that Logos Builders “breached the duty of due care
16   owed to [the Owner] by demolishing the commercial building located on the subject real
17   property without [the Owner’s] knowledge or consent.”
18         38.    The Complaint states counts for breach of contract, negligence, and trespass.
19   The breach of contract is for Logos Builders’ alleged failure “to remodel the subject real
20   property as desired and directed by [the Owner]”, and “incorporate and use certain elements
21   of the existing commercial building.”
22         39.    The negligence count is for the alleged breach of “a duty of care to [the Owner]
23   as to [Logos Builders’] entry on and the resulting safeguarding of the subject real property”,
24   which was breached “by demolishing the commercial building located on the subject real
25   property without [the Owner’s] knowledge or consent.”
26         40.    The trespass count is that Logos Builders “intentionally, recklessly, or


                                                   6
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 7 of 18




1    negligently entered onto the subject real property so as to perform acts in excess of the
2    permitted access extended to them by [the Owner]…. [A]t the time of such entry, [Logos
3    Builders] caused harm to the subject real property by demolishing the commercial building
4    thereon without [the Owner’s] knowledge or consent.”
5                                    The Settlement Demand
6          41.    The Owner made a settlement demand on Logos Builders. In its letter, the
7    Owner explains “the City of Phoenix granted the variances necessary for Jonathan and Alison
8    Pitt’s project located at 3743 East Indian School Road, Phoenix, Arizona to move forward.”
9    With the granting of the variances, “Mr. Pitt has recently obtained pricing to build a
10   commercial building on his property…. Mr. Pitt has also obtained an estimate of the cost to
11   rebuild that portion of his original building that was to have remained in place.” A copy of
12   the settlement demand letter is attached as Exhibit 2.
13         42.    The Owner contended “the cost to build the masonry walls, along with furring
14   and drywall, for the 3,800 square foot building is $121,134.63.” Adding on the other
15   damages which the Owner contended were consequential to the demolition of the existing
16   masonry walls, “the Pitts are willing to settle this matter with the payment of $277,585.89.”
17                                         Counterclaim
18         43.    Logos Builders answered the Complaint and filed a Counterclaim against the
19   Owner. The Counterclaim explained, “Beginning in and around October 2017 [the Owner]
20   sought assistance, consultation, advice and services in connection with its intended
21   redevelopment of the property commonly known as 3743 E. Indian School Rd…. In the
22   course of these activities, [the Owner] authorized Logos to solicit demolition proposals and
23   estimates and secured a demolition permit for the existing improvements on the real
24   property.” A copy of the Answer and Counterclaim is attached as Exhibit 3.
25         44.    The Counterclaim described the demolition operations performed by Logos
26   Builders. “On or about March 30, 2018, Logos undertook demolition of the existing structure


                                                   7
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 8 of 18




1    with the knowledge, consent, authorization and observation of [the Owner]. Following
2    demolition performed at the express direction of [the Owner] and in accordance with the
3    demolition permit previously issued at [the Owner’s] request, Logos began construction of a
4    two-story framed structure on the site.”
5          45.    The Counterclaim states Logos Builders has not been paid for its demolition and
6    remodel work and states counts against the Owner for breach of contract and unjust
7    enrichment. The value of the work performed by Logos Builders – the damages – are
8    allegedly not less than $56,794.
9          46.    Logos Builders explains the contract with the Owner: “The relationship of the
10   parties … constitutes a contract, express or implied, between them. As a material provision
11   of the contract between them, Logos was to be paid the reasonable value of the work
12   performed, services provided, budgeting and estimating work requested and done.” The
13   Owner’s “failure to pay Logos the reasonable value of its services constitutes breach of the
14   contract agreement.”
15         47.    Further, “[i]n equity and good conscience, Logos should be compensated the
16   reasonable value of the work it performed for the benefit of [the Owner]”. Damages for the
17   unjust enrichment are not less than $56,794.
18                                Tender, Investigation, Defense
19         48.    Logos Builders tendered its defense and indemnity against the Complaint and
20   settlement demand to Employers Mutual. Employers Mutual investigated the Owner’s claims
21   and the Lawsuit.
22         49.    The initial, preliminary investigation indicated Logos Builders was under an
23   agreement to perform the remodel and rebuild of the old commercial building into the new
24   commercial building. The subject of the contract was the old commercial building, which
25   was to become the new commercial building. The claimant in the Lawsuit was the other
26   contracting party: the Owner.


                                                    8
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 9 of 18




1          50.       The initial, preliminary investigation indicated that Logos Builders’ demolition
2    operations on the old building caused three walls to come down in the old building. The
3    existing walls came down during the course of Logos Builders’ demolition operations on the
4    old building.
5          51.       The initial, preliminary investigation showed that Logos Builders had lumber on
6    the property to build new walls for the new building. But a neighbor complained of the work,
7    and the City of Phoenix issued a stop work order. The City issued the stop work order on
8    April 6, 2018.
9          52.       There were variance issues and technical appeals before the City of Phoenix and,
10   in the fall of 2018, these resolved in favor of the Owner. By that time the Owner had
11   terminated Logos Builders and retained a new architect and contractor to take over the project
12   and construct a new commercial building.
13         53.       Following the investigation of the Owner’s claims and the Lawsuit, Employers
14   Mutual issued a reservation of rights letter to Logos Builders. Employers Mutual is presently
15   providing for the defense of Logos Builders under a full reservation of rights. A copy of the
16   reservation of rights letter is attached as Exhibit 4.
17                                         Insurance Policies
18         54.       The CGL Policy bears policy number 9D8-51-91---19, for the period of March 1,
19   2018 to March 1, 2019. The limits of liability are $1,000,000 each occurrence, with a
20   $2,000,000 general aggregate limit and $2,000,000 products/completed operations aggregate
21   limit. A copy of the CGL Policy is attached as Exhibit 5.
22         55.       The Umbrella Policy bears policy number 9B8-51-91---19, for the period of
23   March 1, 2018 to March 1, 2019. The limits of liability are $5,000,000 each occurrence, with
24   a $5,000,000 aggregate limit. A copy of the Umbrella Policy is attached as Exhibit 6.
25         The CGL Policy
26         56.       The CGL Policy has two coverage parts: Coverage A—Bodily Injury and


                                                      9
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 10 of 18




1    Property Damage Liability, and Coverage B—Personal and Advertising Injury Liability.
2          57.    The insuring agreement for Coverage A (Bodily Injury and Property Damage
3    Liability) generally applies to an “occurrence” resulting in “bodily injury” or “property
4    damage” during the policy period. An “occurrence” is defined by the CGL Policy as “an
5    accident.”
6          58.    The Lawsuit is for the alleged failure by Logos Builders to perform the remodel
7    work in accordance with the Owner’s specifications for parts of the old building to be
8    incorporated into the new building. This alleged breach of contract was not “an accident” or
9    “occurrence” under the CGL Policy.
10         59.    The alleged failure to satisfy the Owner’s specification to incorporate the
11   existing walls into the new building is not “an accident” or “occurrence”.
12         60.    The costs to restore, repair or replace the existing walls of the old building does
13   not constitute “property damage” caused by an “occurrence”. The costs to repair or replace
14   faulty workmanship on the old building are not for “property damage” caused by an
15   “occurrence” under the CGL Policy.
16         61.    Coverage A (Bodily Injury and Property Damage Liability) has an exclusion for
17   “Damage to Property”. This exclusion bars coverage for “property damage” to “[t]hat
18   particular part of real property on which you or any contractors or subcontractors working
19   directly or indirectly on your behalf are performing operations, if the ‘property damage’ arises
20   out of those operations” (exclusion j(5)); and “[t]hat particular part of any property that must
21   be restored, repaired or replaced because ‘your work’ was incorrectly performed on it”
22   (exclusion j(6)). (Exclusion j(6) does not apply to “property damage” included in the
23   “products-completed operations hazard.”)
24         62.    Coverage A (Bodily Injury and Property Damage Liability) has an exclusion for
25   “Damage to Your Work”. This exclusion l. bars coverage for “property damage” to “your
26   work’ arising out of it or any part of it included in the ‘products-completed operations


                                                    10
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 11 of 18




1    hazard’”.
2          63.    Exclusion j(5) precludes coverage for the Lawsuit. Logos Builders allegedly
3    demolished parts of the existing structure which were to remain in place for the new building.
4    The demolition damages were to that particular part of real property on which Logos Builders
5    was performing operations, and the damages arose out of those demolition operations.
6          64.    The three walls coming down during Logos Builders’ demolition operations on
7    the old building were damages to that particular part of real property on which Logos Builders
8    was performing operations (the old building), and the damages to the three walls arose out of
9    the demolition operations on the old building. Exclusion j(5) precludes coverage for the
10   Lawsuit.
11         65.    Exclusion j(6) precludes coverage for the Lawsuit. The alleged damages to the
12   old building occurred during ongoing demolition operations by Logos Builders on the old
13   building. The alleged damages were to that particular part of property which must be
14   restored, repaired or replaced because Logos Builders’ work was (allegedly) incorrectly
15   performed on it.
16         66.    The Owner alleges Logos Builders incorrectly performed the demolition
17   operations so that components of the old building (the walls) could not be incorporated into
18   the new building. Exclusion j(6) applies to the costs to restore, repair or replace the parts of
19   the existing structure (the walls) allegedly damaged by Logos Builders’ work on the existing
20   building. Exclusion j(6) bars coverage for the Lawsuit.
21         67.    Exclusion l precludes coverage for the Lawsuit. The Owner alleges Logos
22   Builders incorrectly performed its work so that components of the old building (the walls)
23   could not be incorporated in to the new building. Exclusion l precludes coverage for property
24   damage to the insured’s work, arising out of it or any part of it, and included in the “products-
25   completed operations hazard.”
26


                                                    11
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 12 of 18




1          68.    Coverage A (Bodily Injury and Property Damage Liability) does not afford
2    coverage for the Complaint and Lawsuit.
3          69.    The other coverage part is Coverage B—Personal and Advertising Injury
4    Liability. It’s insuring agreement generally extends to “personal and advertising injury”
5    caused by an offense that is committed during the policy period. The CGL Policy defines
6    “personal and advertising injury” (in relevant part) as “injury, including consequential ‘bodily
7    injury’, arising out of one or more of the following offenses: … c. The wrongful eviction
8    from, wrongful entry into, or invasion of the right of private occupancy of a room, dwelling or
9    premises that a person occupies, committed by or on behalf of its owner, landlord or lessor”
10   (“the Wrongful Eviction Offense”).
11         70.    The Complaint and Lawsuit do not state the Wrongful Eviction Offense. Logos
12   Builders was allegedly acting directly contrary to the specifications and direction of the
13   Owner when Logos Builders conducted the demolition operations on the old building. The
14   demolition operations were performed to remodel the old building into a new building to
15   house the t-shirt printing business. There are no allegations that Logos Builders acted on
16   behalf of the Owner by wrongfully evicting, wrongfully entering, or invading the right of
17   private occupancy of a room, dwelling or premises occupied by a person.
18         71.    The Complaint and Lawsuit do not state the Wrongful Eviction Offense, and the
19   CGL Policy does not respond under Coverage B (Personal and Advertising Injury).
20         72.    Coverage B has an exclusion for a claim or lawsuit arising out of a breach of
21   contract. The breach of contract exclusion applies to “‘personal and advertising injury’
22   arising out of a breach of contract, except an implied contract to use another’s advertising idea
23   in your ‘advertisement.’”
24         73.    The (alleged) injury to the Owner arose out of the (alleged) breach of contract by
25   Logos Builders.
26


                                                    12
          Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 13 of 18




1          74.    Logos Builders allegedly agreed to perform the remodel work in accordance
2    with the Owner’s specifications to incorporate the walls of the old building into the new
3    building. Logos Builders allegedly breached this agreement by demolishing the old walls.
4    The ensuing claim and Lawsuit by the Owner arose out of this alleged breach of contract.
5    The exclusion applies to bar coverage.
6          75.    Coverage B (Personal and Advertising Injury Liability) provides no coverage for
7    the Complaint and Lawsuit.
8          76.    Because Coverage A and Coverage B do not provide coverage, the CGL Policy
9    provides no coverage for the Complaint and Lawsuit. Employers Mutual has no duty to
10   defend or indemnify Logos Builders under the CGL Policy.
11         77.    The CGL Policy includes a “right and duty to defend the insured against any
12   ‘suit’ seeking such damages.” The Counterclaim is not a “suit” against the insured, Logos
13   Builders, but an affirmative claim for relief made by Logos Builders against the Owner.
14   There is no duty to defend: Employers Mutual has no duty to pay for attorneys’ fees, expenses
15   or costs for Logos Builders’ prosecution of its Counterclaim.
16         78.    The CGL Policy has other policy language which may limit or preclude coverage
17   for the Lawsuit. The CGL Policy contains terms, definitions, provisions, exclusions,
18   limitations, conditions, and/or endorsements which preclude or limit coverage for the
19   Lawsuit. Employers Mutual raises, relies upon, and incorporates by this reference into this
20   Complaint as coverage defenses the complete language of the CGL Policy.
21         The Umbrella Policy
22         79.    The Umbrella Policy has two coverage parts: Coverage A—Bodily Injury and
23   Property Damage Liability, and Coverage B—Personal and Advertising Injury Liability.
24         80.    Coverage A generally applies to “ultimate net loss” in excess of the “retained
25   limit” because of “bodily injury” or “property damage” caused by an “occurrence” and taking
26   place during the policy period.


                                                  13
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 14 of 18




1          81.    An “occurrence” is defined by the Umbrella Policy as “an accident”.
2    Incorporating all previous allegations as though fully set forth in this paragraph, the
3    Complaint and Lawsuit are not for “an accident” or “occurrence”. And the damages in the
4    Lawsuit are not for “property damage” caused by an “occurrence” under the Umbrella Policy.
5          82.    Coverage A has an exclusion for “Damage to Property”. The exclusion bars
6    coverage for “property damage” to “[t]hat particular part of real property on which you or any
7    contractors or subcontractors working directly or indirectly on your behalf are performing
8    operations, if the ‘property damage’ arises out of those operations” (exclusion m(5)); and
9    “[t]hat particular part of any property that must be restored, repaired or replaced because
10   ‘your work’ was incorrectly performed on it” (exclusion m(6)). (Exclusion m(6) does not
11   apply to “property damage” included in the “products-completed operations hazard.”)
12         83.    Coverage A (Bodily Injury and Property Damage Liability) has an exclusion for
13   “Damage to Your Work”. This exclusion o. bars coverage for “property damage” to “your
14   work’ arising out of it or any part of it included in the ‘products-completed operations
15   hazard’”.
16         84.    Exclusion o. precludes coverage for the Lawsuit. The Owner alleges Logos
17   Builders incorrectly performed its work so that components of the old building (the walls)
18   could not be incorporated in to the new building. Exclusion l precludes coverage for property
19   damage to the insured’s work, arising out of it or any part of it, and included in the “products-
20   completed operations hazard.”
21         85.    Incorporating all previous allegations as though fully stated here, Exclusion m(5)
22   and Exclusion m(6) bar coverage for the Lawsuit under the Umbrella Policy.
23         86.    Coverage B (Personal and Advertising Injury Liability) generally applies to
24   “ultimate net loss” in excess of the “retained limit” because of “personal and advertising
25   injury” caused by an offense that is committed during the policy period.
26


                                                    14
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 15 of 18




1          87.    The Umbrella Policy defines “personal and advertising injury” (in relevant part)
2    as “injury, including consequential ‘bodily injury’, arising out of one or more of the following
3    offenses: … c. The wrongful eviction from, wrongful entry into, or invasion of the right of
4    private occupancy of a room, dwelling or premises that a person occupies, committed by or
5    on behalf of its owner, landlord or lessor”.
6          88.    Coverage B has an exclusion for a claim or lawsuit arising out of a breach of
7    contract. The exclusion precludes coverage for “personal and advertising injury” as “[a]rising
8    out of a breach of contract, except an implied contract to use another’s advertising idea in
9    your ‘advertisement.’”
10         89.    The prior allegations of this Complaint are incorporated into this paragraph. The
11   Lawsuit does not state “personal and advertising injury”, as defined by the Umbrella Policy,
12   and the breach of contract exclusion bars coverage for the Lawsuit under the Umbrella Policy.
13         90.    The Umbrella Policy does not provide coverage for the Lawsuit.
14         91.    The Umbrella Policy includes a “right and duty to defend the insured against any
15   ‘suit’ seeking [such damages] when the ‘underlying insurance’ does not provide coverage”.
16   The Counterclaim is not a “suit” against the insured, Logos Builders, but an affirmative claim
17   for relief made by Logos Builders against the Owner. There is no duty to defend: Employers
18   Mutual has no duty to pay for attorneys’ fees, expenses or costs for Logos Builders’
19   prosecution of its Counterclaim.
20         92.    The Umbrella Policy has other policy language limiting or precluding coverage
21   for the Lawsuit. The Umbrella Policy has terms, definitions, provisions, exclusions,
22   limitations, conditions, and/or endorsements that limit or preclude coverage for the Lawsuit.
23   Employers Mutual raises, relies upon, and incorporates by this reference into this Complaint
24   as coverage defenses the complete language of the Umbrella Policy.
25
26


                                                    15
           Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 16 of 18




1                                      Dispute Over Coverage
2          93.    Logos Builders tendered its defense and indemnity against the Complaint and
3    Lawsuit to Employers Mutual under the CGL Policy and Umbrella Policy.
4          94.    By letter dated December 31, 2018, Employers Mutual agreed to provide for the
5    defense of Logos Builders against the Lawsuit subject to a complete reservation of rights,
6    including the right to bring this declaratory action and withdraw from the defense. The
7    reservation of rights letter is (again) attached as Exhibit 4.
8          95.    Logos Builders challenges the reservation of rights letter and Employers
9    Mutual’s position that the CGL Policy and Umbrella Policy do not appear to provide
10   coverage for the Lawsuit.
11         96.    Employers Mutual brings this declaratory action to resolve this coverage dispute
12   and establish that it has no duty to defend, settle, or indemnify Logos Builders against the
13   Lawsuit.
14                                     CLAIM FOR RELIEF:
15                                DECLARATORY JUDGMENT
16         97.    Employers Mutual incorporates by this reference all previous allegations as
17   though fully set forth in this Claim for Relief.
18         98.    The CGL Policy does not provide coverage, including defense coverage and
19   indemnity coverage, for the Complaint and Lawsuit.
20         99.    The Umbrella Policy does not provide coverage, including defense coverage and
21   indemnity coverage, for the Complaint and Lawsuit.
22         100.   Employers Mutual does not have a duty to defend Logos Builders against the
23   Complaint and Lawsuit.
24         101.   Employers Mutual does not have a duty to indemnify, including indemnify
25   against a settlement or judgment, Logos Builders in connection with the Complaint and
26   Lawsuit.

                                                    16
          Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 17 of 18




1          102.   The CGL Policy and Umbrella Policy do not cover Logos Builders’ prosecution
2    of the Counterclaim against the Owner, and Employers Mutual has no duty or obligation to
3    pay the attorneys’ fees, expenses or costs in connection with the Counterclaim.
4          103.   The terms, definitions, provisions, limitations, exclusions, conditions, and/or
5    endorsements of the CGL Policy preclude coverage for the Complaint and Lawsuit.
6          104.   The terms, definitions, provisions, limitations, exclusions, conditions, and/or
7    endorsements of the Umbrella Policy preclude coverage for the Complaint and Lawsuit.
8                                     PRAYER FOR RELIEF
9          WHEREFORE, Employers Mutual respectfully requests the Court enter judgment
10   declaring:
11         A.     Employers Mutual does not have a duty to defend Logos Builders against the
12   Complaint and Lawsuit brought by the Owner.
13         B.     Employers Mutual does not have a duty to indemnify Logos Builders against the
14   Complaint and Lawsuit brought by the Owner.
15         C.     The CGL Policy does not provide coverage, including defense coverage and
16   indemnity coverage, for the Complaint and Lawsuit.
17         D.     The Umbrella Policy does not provide coverage, including defense coverage and
18   indemnity coverage, for the Complaint and Lawsuit.
19         E.     Employers Mutual is entitled to its attorneys’ fees, under A.R.S. § 12-341.01,
20   and its costs, under A.R.S. § 12-341, as incurred in this action.
21
22
23
24
25
26


                                                   17
            Case 2:19-cv-01066-DLR Document 1 Filed 02/15/19 Page 18 of 18




1           F.    Employers Mutual is entitled to such other and further relief as the Court deems
2    just and proper.
3           RESPECTFULLY SUBMITTED February 15th, 2019.
4
5                                                        MEAGHER & GEER, PLLP
6
7
                                              By:        /s/ Kurt M. Zitzer_____________________
8                                                        Kurt M. Zitzer
                                                         Kathleen L. Beiermeister
9                                                        16767 N. Perimeter Dr., Suite 210
10                                                       Scottsdale, Arizona 85260
                                                         Attorneys for Employers Mutual Casualty
11                                                       Company
     12570809.1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                    18
